United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Richmond, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-915
Issued: February 4, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 18, 2010 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ November 25, 2009 merit decision. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of disability on September 30, 2008
causally related to her accepted July 29, 1997 employment injury.
FACTUAL HISTORY
Appellant, a 37-year-old rural mail carrier, injured her back and neck on July 29, 1997
when her mail truck was struck from behind by another vehicle. She filed a claim for benefits on
July 30, 1997, which the Office accepted for cervical, thoracic and lumbar sprains.
On October 1, 2008 appellant filed a Form CA-2a claim for benefits, alleging that she
sustained a recurrence of disability as of September 30, 2008 causally related to the July 29,

1997 employment injury. She indicated on the form that she was on light duty with restrictions
from 1997 to 1999, when she returned to full duty.
In a report dated October 2, 2008, Dr. Patrick O’Daniel, Board-certified in internal
medicine, summarized appellant’s current condition and stated that she required a leave of
absence from work. Appellant sustained a work-related accident in 1997 which caused injuries
to her low back and cervical spine. Dr. O’Daniel related that she had recently been working
longer and harder and had complained of worsening pain in her neck in September 2008. He
advised that x-rays demonstrated the consequences of a disc injury, with a suggestion of nerve
root impingement. Appellant was seen with complaints of unbearable pain and her discomfort
was related to disc disease in her neck as a consequence of the 1997 work accident, which had
worsened as a result of her heavier workload. Dr. O’Daniel opined that she was experiencing a
natural expectation of her condition and referred her to physical therapy.
By letter dated December 4, 2008, the Office asked appellant to submit additional factual
and medical evidence in support of her recurrence claim. It asked her to provide medical
evidence demonstrating that her claimed recurrence constituted a spontaneous worsening of a
work-related condition without new injury or exposure to work factors.
In a November 24, 2008 report, Dr. O’Daniel stated that appellant’s course of physical
therapy had produced some improvement in her cervicogenic pain, which she estimated at about
30 percent. Appellant did not feel ready to return to work and had ongoing issues with stress and
conflict with a supervisor and management. Dr. O’Daniel stated that appellant recognized the
contribution of this conflict and its attendant distress to her pain. He advised that she also
developed increasing discomfort in her proximal lower extremities.
On January 5, 2009 Dr. O’Daniel advised that appellant underwent a brain scan, the
results of which were normal. He advised that her complaints of increasing pain in her upper
back, radiating toward the shoulder blade, were due to an exacerbation of underlying cervical
disc disease. Dr. O’Daniel stated that a recently taken cervical x-ray demonstrated degenerative
changes in appellant’s lower cervical spine, which was consistent with her symptomatology. He
believed that her discomfort was severe enough to warrant stopping work on
September 30, 2008.
Dr. O’Daniel opined that appellant’s neck discomfort was an exacerbation or worsening
of the symptoms related to her 1997 work incident, motor vehicle accident.1 He also noted that
work-related conflicts with her supervisor and workload issues that contributed substantially to
an exacerbation of widespread body ache and pain, as well as a generalized anxiety that inhibited
her recovery. Dr. O’Daniel indicated that appellant was experiencing ongoing, discogenic
cervical pain, superimposed by fibromyalgia.
By decision dated March 4, 2009, the Office denied appellant’s claim, finding that the
medical evidence was insufficient to establish that the claimed recurrence resulted from the
accepted work injury.
1

Dr. O’Daniel stated that he believed appellant underwent a magnetic resonance imaging (MRI) scan recently.
He indicated, however, that he did not currently have access to appellant’s complete medical records.

2

By letter dated March 25, 2009, appellant’s attorney requested an oral hearing, which was
held on August 11, 2009. Appellant testified at the hearing that she worked light duty from 1997
to 1999, when she returned to full duty. She stated that, over the years, her route had grown
longer and more arduous, which overburdened her and aggravated her back and neck conditions.
Appellant also stated that she underwent a cervical MRI scan in 2008 which diagnosed
degenerative disc disease. In addition, she asserted that her former postmaster treated her
differently than the other carriers by pressuring her to perform her work within a certain time
frame. Appellant stated that her postmaster’s husband was also her former supervisor. She
asserted that when her workload increased her postmaster failed to make adjustments in her
route.
By decision dated November 25, 2009, an Office hearing representative affirmed the
March 4, 2009 Office decision.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.2 A person who claims a recurrence of disability due to an accepted
employment-related injury has the burden of establishing by the weight of the substantial,
reliable and probative evidence that the disability for which she claims compensation is causally
related to the accepted injury. This burden of proof requires that an employee furnish medical
evidence from a physician who, on the basis of a complete and accurate factual and medical
history, concludes that the disabling condition is causally related to the employment injury and
supports that conclusion with sound medical reasoning.3 Where no such rationale is present,
medical evidence is of diminished probative value.4
In order to establish that a claimant’s alleged recurrence of the condition was caused by
the accepted injury, medical evidence of bridging symptoms between his present condition and
the accepted injury must support the physician’s conclusion of a causal relationship.5
The Office’s procedure manual provides that, after 90 days of release from medical care
(based on the physician’s statement or instruction to return as needed, or computed by the claims
examiner from the date of last examination), a claimant is responsible for submitting an
attending physician’s report, which contains a description of the objective findings and supports
causal relationship between the claimant’s current condition and the previously accepted work
injury.6
2

R.S., 58 ECAB 362 (2007); 20 C.F.R. § 10.5(x).

3

I.J., 59 ECAB 408 (2008); Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

4

See Ronald C. Hand, 49 ECAB 113 (1957); Michael Stockert, 39 ECAB 1186, 1187-88 (1988).

5

Mary A. Ceglia, 55 ECAB 626 (2004).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.5(b) (January 1995).

3

ANALYSIS
Appellant’s claim was accepted in 1997 for strains of the cervical, thoracic and lumbar
spine. She claimed a recurrence of disability commencing September 30, 2008. The Board finds
that appellant has failed to submit sufficient medical evidence to establish a recurrence of
disability for work as of September 30, 2008 due to her accepted lumbar, thoracic and cervical
conditions. For this reason, she has not discharged her burden of proof.
The Office accepted appellant’s July 29, 1997 employment injury for cervical, thoracic
and lumbar sprains. The record reflects that appellant returned to light duty some time in 1999
following her July 1997 work injury and was on light duty until 1999, when she returned to full
duty. Appellant filed a recurrence claim on October 1, 2008 for both wage loss and medical
treatment. The Board notes that the record does not contain any evidence of medical treatment
or bridging symptoms from 1999 to 2008.
Dr. O’Daniel stated in an October 2, 2008 report that he took appellant off work on
September 30, 2008 because she was overworked, which exacerbated her neck condition and
caused her unbearable pain. Dr. O’Daniel advised that x-rays indicated a disc injury, with a
suggestion of nerve root impingement; however, he did not specifically address causal
relationship between the claimed recurrence and the July 29, 1997 work injury. He stated that
appellant’s discomfort was related to disc disease in her neck as a consequence of the 1997 work
accident and that she was experiencing a natural “expectation” of her condition. Although,
Dr. O’Daniel referred to the July 29, 1997 work injury, he failed to sufficiently explain how
appellant’s medical treatment in 2008 was due to the accepted injury.7 Moreover, he addressed
appellant’s work activities and exposures contemporaneous to the recurrence claims as possible
causes for her symptoms. Dr. O’Daniel did not discuss any spontaneous change of her accepted
conditions or address how the accepted strains in 1997 would contribute to degenerative disease
of the spine.
In his November 24, 2008 and January 5, 2009 reports, Dr. O’Daniel stated that
appellant’s neck discomfort was an exacerbation or worsening of the symptoms related to her
employment copy. He believed that appellant was experiencing discogenic cervical pain,
superimposed by fibromyalgia. Dr. O’Daniel again stated that her ongoing workplace conflicts
with management and her workload exacerbated her physical symptoms. He did not explain
how appellant’s accepted lumbar, thoracic or cervical injury contributed to her condition and
disability on September 30, 2008. This explanation is particularly important as there is no
bridging evidence of medical treatment between June 1997 and October 2, 2008 and appellant
had been released to regular duty since 1999. Medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship.8

7

See Mary A. Ceglia, supra note 5 (appellant has the burden of furnishing medical evidence from a physician
who, on the basis of a complete and accurate factual and medical history, concludes that the condition is causally
related to the employment injury and supports that conclusion with sound rationale).
8

See K.W., 59 ECAB 271 (2007).

4

As noted, appellant has the burden of proof to submit rationalized medical evidence
establishing the relationship of the claimed recurrence to the original injury. The weight of the
medical opinion is determined by the opportunity for and thoroughness of examination, the
accuracy and completeness of physician’s knowledge of the facts of the case, the medical history
provided, the care of analysis manifested and the medical rationale expressed in support of stated
conclusions.9 The record establishes that the 1997 work injury resulted in strains to the lumbar,
thoracic and cervical spine. Appellant has not submitted a reasoned medical opinion from a
physician that explains how her current condition is causally related to the 1997 work injury.10
The Board will affirm the denial of appellant’s claim for a recurrence of disability beginning
September 30, 2008.
CONCLUSION
The Board finds that appellant did not meet her burden to establish a recurrence of
disability as of September 30, 2008 causally related to her accepted lumbar, thoracic and cervical
strain conditions.

9

See Ann C. Leanza, 48 ECAB 115 (1996).

10

The Board notes that the record contains several reports from physical therapists that treated appellant for her
accepted lumbar, thoracic and cervical conditions. However, these reports are of no probative value, as physical
therapists are not considered physicians under the Federal Employees’ Compensation Act and as a result, they are
not competent to provide a medical opinion. Barbara J. Williams, 40 ECAB 649 (1989); A.C., 60 ECAB __
(Docket No. 08-1453, issued November 18, 2008); 5 U.S.C. § 8101(2).

5

ORDER
IT IS HEREBY ORDERED THAT the November 25, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 4, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

